Citation Nr: 0104096	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently rated 70% disabling.

2. Entitlement to a 100% rating for PTSD prior to 10 March 
1997.

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1967.  This appeal originally arose from a May 1994 
rating action which granted service connection for PTSD and 
assigned a 10% rating from December 1993.  The veteran 
appealed the 10% rating, claiming a 100% rating on the 
grounds that he was unemployable.  In January 1995, the 
veteran gave testimony at a hearing on appeal before a 
hearing officer at the RO.  

By rating action of October 1995, the RO increased the rating 
of the veteran's PTSD from 10% to 50%, effective 20 July 
1995; the veteran appealed the 50% rating as inadequate, 
continuing to claim a 100% rating on the grounds that he was 
unemployable.  In December 1996, the veteran gave testimony 
at a hearing on appeal before a hearing officer at the RO.

By decision of October 1997, the Board of Veterans Appeals 
(Board) denied an effective date prior to December 1993 for 
the grant of service connection for PTSD, and remanded the 
issue of a rating in excess of 50% for PTSD to the RO for 
further development of the evidence and for due process 
development.  

By rating action of September 1998, the RO increased the 
rating of the veteran's PTSD from 50% to 70%, effective 10 
March 1997, and also granted a total disability rating based 
on individual unemployability due to service-connected 
disability (T/R) from 10 March 1997; the veteran appeals the 
70% rating as inadequate, as well as the effective date of 
the increased rating, claiming an earlier effective date.  In 
February 2000, the veteran gave testimony at a hearing on 
appeal before a hearing officer at the RO.

In view of the Board's grant of a 100% schedular rating for 
PTSD from 10 March 1997, below, the sole remaining issue for 
adjudication by the RO is entitlement to a 100% rating for 
PTSD prior to 10 March 1997, which issue is the subject of 
the REMAND section of this decision, below.


FINDING OF FACT

On and after 10 March 1997, the veteran's PTSD is productive 
of demonstrable inability to obtain or retain employment, and 
total occupational and social impairment.


CONCLUSION OF LAW

On and after 10 March 1997, the veteran's PTSD is 100% 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.129, 4.130, 4.132, Code 9411 (as in effect prior 
to                7 November 1996); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect him against adverse decisions 
based upon a single, incomplete, or inaccurate report, and to 
enable the VA to make a more precise evaluation of the level 
of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  The U.S. Court of Appeals for 
Veterans Claims (Court) has also held that, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In addition, 38 C.F.R. § 4.129 (as in effect prior to 7 
November 1996) provides that social integration is one of the 
best evidences of mental health and reflects the ability to 
establish (together with the desire to establish) healthy and 
effective interpersonal relationships.  However, in 
evaluating impairment, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.130 (as in effect prior to 7 November 1996) 
provides that, in evaluating psychiatric disabilities, the 
severity of disability is based upon actual symptomatology as 
it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  An emotionally 
sick veteran with a good work record must not be 
underevaluated, nor must his condition be overevaluated on 
the basis of a poor work record not supported by the 
psychiatric disability picture.

A 70% rating is warranted for PTSD where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100% rating requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community, and that 
there be totally-incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities, resulting in a profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (as in effect prior to 7 November 1996).

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court upheld 
the VA's interpretation that a 100% rating for a 
psychoneurotic disorder was assignable if the disability met 
any one of the 3 independent criteria required for a 100% 
rating under the series of applicable diagnostic codes in 
effect prior to 7 November 1996.

A 70% rating is warranted for occupational and social 
impairment due to PTSD, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100% rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, or one's 
own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (as in effect on and after 7 November 1996).

In this case, appellate review discloses that the veteran has 
continuously prosecuted his claim for an increased rating for 
PTSD (his sole service-connected disability) since the May 
1994 rating action which granted service connection and 
initially assigned a 10% rating, as a result of which he is 
entitled to evaluation of that disorder under either the VA 
Schedule for Rating Mental Disorders (38 C.F.R. § 4.132, as 
in effect prior to 7 November 1996) or the revised VA General 
Rating Formula for Mental Disorders (38 C.F.R. § 4.130, 
effective on and after                   7 November 1996), 
whichever is more favorable to him.  See Karnas v. Derwinski, 
1 Vet. App.  308 (1991).  Appellate review further discloses 
that, in increasing the schedular rating of the veteran's 
PTSD from 50% to 70% under the revised VA General Rating 
Formula for Mental Disorders (38 C.F.R. § 4.130, effective on 
and after 7 November 1996) and granting a T/R, each effective 
10 March 1997, the RO in September 1998 relied in part upon 
an August 1998 VA psychiatric examination report wherein the 
veteran reported that he had been unable to work since 1994 
due to PTSD symptoms, and the examiner opined that the 
veteran's PTSD prevented him from maintaining a job, and 
expressed doubt that he could be reasonably expected to 
maintain a job.

After a review of the record, the Board concludes that the 
veteran's psychiatric symptoms and the clinical findings 
support the grant of a 100% rating effective on and after 10 
March 1997 pursuant to either version of the schedular 
criteria, as competent medical opinion in the record 
establishes that his PTSD has rendered him demonstrably 
unable to obtain or retain employment, thus meeting one of 
the          3 independent criteria required for a 100% 
rating under Diagnostic Code 9411 (as in effect prior to 7 
November 1996) and the Court's holding in Johnson, as well as 
that the PTSD is productive of total occupational and social 
impairment, thus meeting the criteria required for a 100% 
rating under Diagnostic Code 9411 (in effect on and after 7 
November 1996).  The Board finds that application of either 
version of the rating criteria permits this grant of the 
maximum schedular rating of 100% for PTSD effective on and 
after 10 March 1997, thus constituting a full grant of the 
benefit sought on appeal.

In granting a 100% schedular rating for PTSD effective on and 
after 10 March 1997, the Board notes that this rating 
replaces the 70% rating and the T/R assigned effective this 
date by the September 1998 rating action, and that it is more 
favorable to the veteran to have a 100% schedular rating 
instead of a 70% schedular rating and a T/R.  The Board 
further notes that the appeal for a schedular rating in 
excess of 50% and/or 70% for PTSD was not withdrawn in 
writing by the veteran following the September 1998 rating 
action which granted a T/R.  As such, that issue continued 
pending on appeal, and the Board is required to enter an 
appellate decision on it.  



ORDER

An increased schedular rating to 100% for PTSD is granted 
from 10 March 1997, subject to the applicable regulations 
governing the payment of monetary benefits.


REMAND

Having granted a 100% schedular rating for PTSD from 10 March 
1997, above, the sole remaining issue for appellate 
consideration is entitlement to a 100% rating for PTSD prior 
to 10 March 1997.  However, the RO has not formally 
adjudicated this pending issue by means of a rating action, 
and it is thus REMANDED to the RO for the following: 

1. The RO should formally adjudicate the 
issue of entitlement to a 100% rating 
for PTSD prior to       10 March 1997.  
In adjudicating this matter, the RO 
should consider rating the veteran's 
PTSD under either (a) the VA Schedule 
for Rating Mental Disorders (38 C.F.R. 
§ 4.132, as in effect prior to     7 
November 1996), or (b) the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, 
effective on and after 7 November 
1996), whichever is more favorable to 
him (see Karnas) - with the caveat 
that VAOPGCPREC 3-2000 prohibits 
assignment of a percentage disability 
rating for PTSD under provisions of 
the revised VA General Rating Formula 
for Mental Disorders prior to 7 
November 1996, the effective date of 
the revised criteria.  As part and 
parcel of the remanded issue of an 
increased rating for PTSD prior to 10 
March 1997, the RO should also 
consider the propriety of a rating in 
excess of 10% prior to 20 July 1995, 
and a rating in excess of 50% on and 
after 20 July 1995, with consideration 
of the rating criteria in effect both 
prior to and on and after 7 November 
1996, whichever is more favorable to 
him, and with attention to VAOPGCPREC 
3-2000's abovementioned restrictions 
on application of the revised 
criteria.             

2. If the veteran's claim has not been 
granted, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
which cites all applicable rating 
criteria.

Thereafter, this case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp.) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



